 THE LAW FIRM OF DWTRIY SHAKHNEVICH
                                                                                       ADMIITED IN NEwYORK AND NEW JERSEY



                                                    December 5, 2019

      VIAECF                                    Application GRANTED. The initial case management
      Judge Barbara C. Moses                    conference scheduled for December 10, 2019, is ADJOURNED
      United States Magistrate Judge            to D          1, 2019, a! 1.0,:00 a.m. SO ORDERED.
      Southern District of New York
      500 Pearl Street
      New York, NY 10007-1312

                      Re: O'Rourke v. Upper East Chemists, Inc.
                      Case No.: 1:19-CV-08764, Southern District of New York


      Dear Judge Moses:
                                         MEMO ENDORSED
               This office represents the Defendants in the above-referenced action. This matter was
      scheduled for an Initial Conference before Your Honor on December 10, 2019. Just three (3)
      days ago, this office received notice that it is to appear on another matter on that date and at that
      time. As this matter is a federal matter, this office has spent these days trying to obtain an
      adjournment in that proceeding. However, no response has yet been received. This office is filing
      this letter-motion as a precautionary measure. Our office does not want to wait any longer and
      risk that our office would appear egregiously late for the Conference before Your Honor.

              As such, kindly allow this to serve as a request to adjourn this Conference simply a day,
      to the morning of December 11, 2019. If Your Honor is kind enough to consider this application,
      our office also suggests the mornings of December 13, 16 or 18.

             Our office has discussed this matter with opposing counsel and has obtained their
      consent. This is the first such application being made in this matter and our office profusely
      apologizes for this dilemma. It was truly unanticipated.

              Thank you for the Court's kind consideration of this application.


                                                    Very Truly Yours,
USDC SDNY
DOCUMENT
ELECTRO NI CALLY FILED
DOC #: _ _ _ _ _ __
DATE FILED:    I2   ) 5\ l 9                        Dmitriy Shakhnevich, Esq.

                               [Remainder of this page intentionally left blank]



                                         I                          I
               The Woolworth Building 233 Broadway, Suite 900 New York, New York 10279
                                I                  I                      I
              T: (212) 913-9703 F: (212) 913-9702 E: ds@dshaklaw.com W: www.dshaklaw.com
